UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGOS LUGAO PETROCELI,
                                Plaintiff,
                    -against-
                                                            21-CV-3997 (LTS)
U.S. DEPARTMENT OF JUSTICE;
ATTORNEY’S OFFICE SDNY; SOUTHERN                            CIVIL JUDGMENT
DISTRICT OF NEW YORK, MANHATTAN
FEDERAL COURT,
                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Pursuant to the order issued May 13, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 1:21-CV-3675 (UA).

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 13, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
